   Case 2:15-cr-00095-ES Document 34 Filed 10/30/20 Page 1 of 2 PageID: 111
PROB 12A
(7/93)

                                 United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
his
Name of Offender: Albert Z. Ades                                                        Cr.: 15-00095-001
                                                                                       PACTS #: 1246561

Name of Sentencing Judicial Officer:     THE HONORABLE ESTHER SALAS
                                         UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 03/14/2016

Original Offense:   Health Care, 18 U.S.C. § 1347 & 2

Original Sentence: 37 months imprisonment, 36 months supervised release

Special Conditions: Special Assessment, $280,000.01 in Restitution, No New Debt/Credit

Type of Supervision: Supervised Release                          Date Supervision Commenced: 01/05/2018

                                  NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number      Nature of Noncompliance

  1                    Failed to satisfy restitution.


U.S. Probation Officer Action:

Throughout his term of supervised release, Ades has paid $3,440.30 towards his restitution. His supervision
is due to expire on January 4, 2021, with an outstanding restitution balance of $276,559.71. The Financial
Litigation Unit of the United States Attorney’s Office was notified of the expiration of supervision and has
a standing order for garnishment of her earnings and all future income tax refunds via the Treasury Offset
Program (TOP). This Office recommends the supervision term be allowed to expire as scheduled since the
restitution order remains imposed as a final judgement, pursuant to Title 18, U.S.C., Sections 3554 & 3613

                                                          Respectfully submitted,

                                                          SUSAN M. SMALLEY, Chief
                                                          U.S. Probation Officer

                                                          Elisa Martinez

                                                           By:    ELISA MARTINEZ
                                                                  Supervising U.S. Probation Officer

/ kam
   Case 2:15-cr-00095-ES Document 34 Filed 10/30/20 Page 2 of 2 PageID: 112
                                                                                        Prob 12A – page 2
                                                                                           Albert Z. Ades

PREPARED BY:


Kelly A. Maciel                  10/22/2020
KELLY A. MACIEL                     Date
U.S. Probation Technician

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

x Allow Supervision to Expire as Scheduled on January 4, 2021 (as recommended by the Probation
  Office)
  Submit a Request for Modifying the Conditions or Term of Supervision
   Submit a Request for Warrant or Summons
   Other




                                                               Date: 10/30/2020
